UNITED STATES COURT OF APPEALS
                            FIFTH CIRCUIT

                          _________________

                              No. 91-8610
                              No. 94-50789

                          _________________


          UNITED STATES OF AMERICA,


                                 Plaintiff-Appellee,

          versus


          ROY LEE HODGKISS,


                                 Defendant-Appellant.



          Appeals from the United States District Court
                For the Western District of Texas

                            June 10, 1997

Before WIENER and EMILIO M. GARZA, Circuit Judges, and LITTLE,*
Chief District Judge.

PER CURIAM:

     Roy Lee Hodgkiss petitions for rehearing of our most recent
decision in this case.1    He alleges that the Court erred in (1)

affirming the district court’s findings regarding the Jencks Act,


     *
          District Judge of the Western District of Louisiana,
sitting by designation.

.
    1
          We will not repeat here the facts and procedural history
of this case. They may be found in our unpublished opinion of
September 16, 1996 and in United States v. Thomas, 12 F.3d 1350,
1363-64 (5th Cir.), cert. denied, __ U.S. __, 114 S. Ct. 1861, 128
L. Ed. 2d 483 (1994).
18 U.S.C. § 3500, (2) concluding that there was no proof that the

government failed to provide all the debriefing notes at issue, and

(3) determining that the district court’s findings on the Brady2

and Jencks Act issues were sufficiently detailed to permit review.

We grant Hodgkiss’ petition for rehearing in part and deny it in

part.    We also affirm the judgments of the district court as well

as Hodgkiss’ conviction and sentence.

                                       I

        Hodgkiss maintains that we erred in affirming the district

court’s findings that no Jencks Act material exists in the agents’

debriefing notes.          He argues that these notes are statements

related to the subject matter on which the agents testified, and

thus should have been produced under the Jencks Act.               We review a

district court’s decisions regarding discovery under the Jencks Act

for clear error.     United States v. Medel, 592 F.2d 1305, 1316 (5th

Cir. 1979).

         The Jencks Act requires that the government provide the

defendant with witness statements that relate to the subject matter

on which the witness has testified.          18 U.S.C. §§ 3500(b), (e)(1).

A “statement” includes a written statement made by the witness and

signed    or   otherwise    adopted   or    approved   by   him.    18   U.S.C.

§ 3500(e)(1).

        We find that the debriefing notes are statements of the

debriefing agents.     See Clancy v. United States, 365 U.S. 312, 313,


    2
          Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed.
2d 215 (1963).

                                      -2-
81 S. Ct. 645, 646, 5 L. Ed. 2d 574 (1961) (finding that memoranda

prepared by government agents in the case were statements for

purposes of the Jencks Act); United States v. Sink, 586 F.2d 1041,

1050 (5th Cir. 1978) (holding that memorandum report prepared by

government agent from his notes and recollection of interviews with

various witnesses and verified for accuracy by another agent was

clearly a statement under the Jencks Act as to the two agents),

cert. denied, 443 U.S. 912, 99 S. Ct. 3102, 61 L. Ed. 2d 876

(1979).     Moreover, we find that these statements generally relate

to the subject matter of the agents’ testimony.      The debriefing

notes and the agents’ testimony both touch on Hodgkiss’ relations

with various codefendants and on the criminal enterprise in which

he was engaged.3      Hence, the district court clearly erred in

finding that the debriefing notes were not Jencks Act material.

        However, we find this error harmless.4     An error may be

        3
          Contrary to Hodgkiss’ suggestion, though, we see no
evidence in the record indicating that any of the agents “based”
his or her testimony in whole or part on the debriefing notes.
    4
          Relying on United States v. Welch, 817 F.2d 273, 274 (5th
Cir.) (“Welch II”), cert. denied, 484 U.S. 955, 108 S. Ct. 3501, 98
L. Ed. 2d 376 (1987), Hodgkiss claims that, when this Court
concludes that the district court erred in not requiring the
production of Jencks material, our “usual practice” is to permit
defendants to view Jencks Act statements and file a supplemental
brief before we address the issue of harmless error.       However,
neither Welch II, nor any other case in this circuit, stands for
such a proposition. In United States v. Welch, 810 F.2d 485 (5th
Cir. 1987), we remanded to permit the district court to conduct an
in camera hearing to determine whether a government agent’s
investigation reports were Jencks material.        On remand, the
district court found that the government’s failure to provide two
Jencks Act statements at trial was harmless error. In Welch II, we
conducted our own review of the agent’s testimony and the
investigation reports and found them substantially the same. Thus,
we affirmed the district court.

                                  -3-
harmless where there is no substantial deviation between the

witness’ prior statements and trial testimony, Welch II, 817 F.2d

at   274,   or    where   the   witness’     statements      corroborated    his

testimony.       United States v. Anderson, 574 F.2d 1347, 1356 (5th

Cir.   1978).      An   error   may   also   be   harmless    where   the   same

information was given to the defense in some other form during

trial, Rosenberg v. United States, 360 U.S. 367, 371, 79 S. Ct.

1231, 1234, 3 L. Ed. 2d 1304 (1959), or when it has no “substantial

influence” on the judgment.           United States v. McKenzie, 768 F.2d

602, 609 (5th Cir. 1985) (citation omitted), cert. denied, 474 U.S.

1086, 106 S. Ct. 861, 88 L. Ed. 2d 900 (1986).

       We have examined the agents’ testimony and the debriefing

notes, and have found no substantial deviation between them. These

notes would not have been useful in attempting to impeach the

agents’ testimony.        See Gaston, 608 F.2d at 612 (noting that a

government agent’s interview report that is producible as a Jencks

Act statement may only be used to impeach the agent’s testimony).

In short, the district court’s error here did not substantially

influence Hodgkiss’ conviction.

                                       II

       Next, Hodgkiss contests our finding that “[t]here is no proof



     The usual practice in this circuit in Jencks Act appeals such
as this one   is to conduct a harmless error review immediately
after determining that the district court has erred. See, e.g.,
United States v. Gaston, 608 F.2d 607, 612 (5th Cir. 1979)
(suggesting that district court erred in failing to inspect in
camera or order production of certain agent interview reports but
finding, after examining government agent’s testimony and interview
reports, that any error was harmless).

                                       -4-
that the Government failed to provide the district court with all

of the debriefing notes at issue.”             He points to the government’s

admission that “there are materials relating to the non-testifying

codefendants    that    were    not    produced,”      and   argues   that   the

government should be required to produce all of the debriefing

materials in its possession.

       Our finding is only incorrect if the debriefing notes for the

nontestifying codefendants are “at issue,” that is, if they fall

within the scope of our original remand in Thomas.               But even if we

give Hodgkiss the benefit of the doubt on this question, the record

clearly indicates that Hodgkiss did not specifically seek the

debriefing notes for the nontestifying codefendants until after

remand.    Thus, we would still decline to send this issue to the

district court for an in camera review.

       Brady holds that a prosecutor’s failure to disclose material

evidence   favorable    to     the   accused    upon   request    violates   due

process. While a prosecutor has the duty to produce Brady material

even if the defense fails to make a specific request, or any

request at all, United States v. Agurs, 427 U.S. 97, 107, 111-12,

96 S. Ct. 2392, 2399, 2401, 49 L. Ed. 2d 342 (1976), reliance on

the government’s assurances that it is not in possession of Brady

material may be sufficient when the defense makes a blanket request

for favorable material in a government’s file. Gaston, 608 F.2d at

612.    Hodgkiss made a general Brady request as part of one of his

pretrial motions.      The district court properly dismissed Hodgkiss’

application as moot, given the government’s agreement to provide


                                       -5-
Brady material.

      At trial, Hodgkiss’ only specific Brady request dealt with the

debriefing notes for Don Howell, a government witness. After an in

camera review of these notes, the district court determined that

they did not contain Brady material.           Other than the request for

Howell’s   debriefing    notes,     Hodgkiss     did   not   assert    that    the

government had suppressed any Brady material, and there is no

indication that the debriefing notes for nontestifying codefendants

are   material   or,   for   that   matter,    exculpatory      or    useful    in

impeaching government witnesses. Hodgkiss’ argument on appeal that

the debriefing notes for the nontestifying defendants may contain

Brady material is entirely speculative.            Thus, the fact that the

government did not produce these particular notes does not warrant

remand. See United States v. Navarro, 737 F.2d 625, 631 (7th Cir.)

(“Mere   speculation    that   a    government    file    may   contain   Brady

material is not sufficient to require a remand for in camera

inspection, much less reversal for a new trial.”), cert. denied,

469 U.S. 1020, 105 S. Ct. 438, 83 L. Ed. 2d 364 (1984).

      The Jencks Act provides that, before the government’s duty to

disclose attaches, a defendant must move for production of any

covered statements after the witness has testified.                   18 U.S.C.

§ 3500(b); McKenzie, 768 F.2d at 609.            Hodgkiss did not raise the

Jencks Act during the pretrial period except very implicitly in an

omnibus motion for discovery and inspection.             This motion does not

request the government to provide statements of the government

agents. Even if it did, a defendant “cannot rely on a multipronged


                                      -6-
pretrial discovery motion to preserve [his Jencks Act] claims for

the appellate court in the event of an unsuccessful defense.”

McKenzie, 768 F.2d at 607.      In any event, the district court

dismissed this motion as moot, in part because the government

offered to provide Hodgkiss with all Jencks Act material.

      At trial, Hodgkiss raised the Jencks Act during his cross-

examination of Agent George Mading as to Mading’s debriefing of a

testifying codefendant, Aaron P. Clark.     Hodgkiss    tried to show

that Mading’s debriefing notes constituted a statement by Clark.

At this point, Hodgkiss, to avoid having to ask for debriefing

notes after each testifying witness, requested such notes “for all

of those witnesses who are going to be called.”        In other words,

Hodgkiss did not seek debriefing notes for the nontestifying

codefendants.   A defendant who fails to alert the trial judge that

he believes the government has failed to produce a statement

covered by the Jencks Act waives his rights to such production.

Id.   Hence, there is no need for an in camera review of the

debriefing notes for nontestifying witnesses to determine if they

contain Jencks Act material.

                                III

      Hodgkiss asserts that we erred by not requiring the district

court to provide detailed findings on the Brady/Jencks Act issues.

The district court must determine in the first instance whether a

document is Jencks Act material.      Campbell v. United States, 373

U.S. 487, 493, 83 S. Ct. 1356, 1360, 10 L. Ed. 2d 501 (1963).

Here, the district court exercised that duty.    To determine if the


                                -7-
court clearly erred, we have conducted our own review of the

debriefing notes.   Given our review, we do not believe a remand to

the district court for more detailed findings is necessary.

                                IV

     For the foregoing reasons, we GRANT Hodgkiss’ petition for

rehearing in part and DENY it in part.   Nevertheless, we AFFIRM the

judgments of the district court in No. 91-8610 and No. 94-50789,

and AFFIRM Hodgkiss’ conviction and sentence.




                                -8-